Exhibit 10.1



--------------------------------------------------------------------------------

Execution Copy

 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

by and between

FIRST BANK LUBBOCK BANCSHARES, INC.

OUTSOURCE DELAWARE CAPITAL GROUP, INC.

and

OMNI NATIONAL BANK

Dated as of April 6, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. PURCHASE AND SALE OF THE SHARES

   2

Section 1.01 Acquisition of the Shares

   2

Section 1.02 Purchase Price

   2

Section 1.03 Closing and Closing Date

   2

Section 1.04 Actions to be Taken at the Closing by FBL and Seller

   2

Section 1.05 Actions to be Taken at the Closing by Purchaser

   4

Section 1.06 Further Assurances

   4

ARTICLE II. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER

   4

Section 2.01 Compliance with Representations, Warranties and Agreements

   4

Section 2.02 Proceedings and Documents

   5

Section 2.03 Governmental and Regulatory Approvals

   5

Section 2.04 Closing of the Related Transactions and Reorganization

   5

Section 2.05 No Litigation

   5

Section 2.06 Retained Assets; No Deposits or Other Liabilities

   5

ARTICLE III. CONDITIONS PRECEDENT TO OBLIGATIONS OF FBL AND THE SELLER

   6

Section 3.01 Compliance with Representations, Warranties and Agreements

   6

Section 3.02 Proceedings and Documents

   6

Section 3.03 Governmental and Regulatory Approvals

   6

Section 3.04 Closing of the Related Transactions and Reorganization

   6

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF FBL AND SELLER

   6

Section 4.01 Ownership of the Shares

   6

Section 4.02 Organization and Qualification of the Seller

   7

Section 4.03 Organization and Qualification of Wilson Bank

   7

Section 4.04 Authority and Enforceability

   7

Section 4.05 No Breach of Contract

   7

Section 4.06 Bank Capitalization

   7

Section 4.07 No Consents Necessary

   8

Section 4.08 No Liabilities or Litigation

   8

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

   8

Section 5.01 Organization and Qualification of the Purchaser

   8

Section 5.02 Authority and Enforceability

   8

Section 5.03 No Breach of Contract

   8

Section 5.04 No Consents Necessary

   9

Section 5.05 Capital and Approvals

   9

 

i



--------------------------------------------------------------------------------

ARTICLE VI. OBLIGATIONS AND COVENANTS OF FBL AND THE SELLER

   9

Section 6.01 Best Efforts

   9

Section 6.02 Confidentiality

   9

Section 6.03 Compliance with Transfer Requirements

   10

Section 6.04 Untrue Representations

   10

ARTICLE VII. OBLIGATIONS AND COVENANTS OF THE PURCHASER

   10

Section 7.01 Best Efforts

   10

Section 7.02 Confidentiality

   10

Section 7.03 Untrue Representations

   10

Section 7.04 Relocated Offices

   10

ARTICLE VIII. SURVIVAL OF REPRESENTATIONS, WARRANTIES, AGREEMENT AND
OBLIGATIONS; INDEMNIFICATION

   11

Section 8.01 Survival

   11

Section 8.02 Indemnification by FBL and the Seller

   11

Section 8.03 Indemnification by the Purchaser

   12

Section 8.04 Control of Litigation

   12

ARTICLE IX. TERMINATION AND ABANDONMENT

   14

Section 9.01 Right of Termination

   14

Section 9.02 Notice of Termination

   14

Section 9.03 Effect of Termination

   15

ARTICLE X. MISCELLANEOUS

   15

Section 10.01 Notices

   15

Section 10.02 Entire Agreement

   16

Section 10.03 Governing Law

   16

Section 10.04 Severability

   16

Section 10.05 Attorneys’ Fees and Costs

   16

Section 10.06 Specific Performance

   17

Section 10.07 Multiple Counterparts

   17

Section 10.08 Rules of Construction

   17

Section 10.09 Commissions

   17

Section 10.10 Binding Agreement; No Assignment

   17

Section 10.11 Time is Of the Essence

   17

Section 10.12 Publicity

   17

Section 10.13 No Third-Party Beneficiaries

   18

Section 10.14 Expenses

   18

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 6th day of April 2007, by and between OMNI NATIONAL BANK, a national banking
association (the “Purchaser”) and FIRST BANK LUBBOCK BANCSHARES, INC., a Texas
corporation (“FBL”) and OUTSOURCE DELAWARE CAPITAL GROUP, INC., a Delaware
Corporation and wholly-owned subsidiary of FBL (“Seller”).

WITNESSETH:

WHEREAS, the Purchaser is a national banking association with its principal
offices in Atlanta, Georgia, and is a wholly-owned subsidiary of Omni Financial
Services, Inc., a Georgia corporation (“OFS”);

WHEREAS, FBL, through the Seller, owns 100 percent of the stock of First Bank &
Trust (“FB&T”), a Texas state bank located in Lubbock, Texas;

WHEREAS, Wilson Bancshares, Inc. (“WBI”) is a Texas corporation that owns 100
percent of the stock of Wilson State Bank (the “Wilson Bank”), a Texas state
bank located in Wilson, Texas;

WHEREAS, FBL and WBI have entered into an Agreement and Plan of Reorganization
dated February 27, 2007 (the “Reorganization Agreement”) which provides for the
acquisition by FBL of all of the stock of WBI through the merger (the “Holding
Company Merger”) of WBI with and into the Seller, with the Seller as the
surviving corporation;

WHEREAS, following the Holding Company Merger, the Seller will own 100 percent
of the stock of the Wilson Bank, consisting of 5,000 shares of common stock (the
“Shares”);

WHEREAS, Purchaser, FBL and the Seller desire that immediately prior to the
consummation of the transactions contemplated by this Agreement, the Wilson Bank
will merge with FB&T (the “Bank Merger”) pursuant to the provisions of
Section 32.301 of the Texas Finance Code and that certain merger agreement to be
executed by and between FB&T and the Wilson Bank (the “Affiliate Merger
Agreement”). Both FB&T and the Wilson Bank will survive the Bank Merger and, as
a result, all of the assets other than $2,000,000 of cash, the charter, articles
of incorporation, bylaws and corporate records of the Wilson Bank, and all of
the liabilities of the Wilson Bank, will be allocated to and vested in FB&T. The
Seller will continue to own 100% of the Shares immediately after consummation of
the Bank Merger;

WHEREAS, immediately following consummation of the Bank Merger, the Seller
desires to sell the Shares for cash and the Purchaser desires to purchase the
Shares from the Seller on the terms and conditions contained herein (the “Stock
Acquisition”), and immediately upon consummation of the Stock Acquisition Wilson
Bank will merge with and into the Purchaser with the Purchaser being the
surviving bank (as a national banking association); and

WHEREAS, the Stock Acquisition contemplated by this Agreement is part of a
series of integrated transactions by and among FBL, the Seller, WBI and Wilson
Bank, which other

 

1



--------------------------------------------------------------------------------

transactions include (i) the Holding Company Merger, (ii) the Bank Merger,
(iii) the relocation by the Wilson Bank of its domicile or main office to a
location in Texas to be designated by the Purchaser (the “Relocated Main
Office”), and (iv) FB&T’s establishment of branches at the former home office
and branch locations of the Wilson Bank (the transactions contemplated by the
Holding Company Merger, the Bank Merger, the relocation of the Relocated Main
Office, and the establishment of branches by FB&T are herein described as the
“Related Transactions”), which Related Transactions will be consummated in
conjunction with the Closing (as herein defined) of the Stock Acquisition as
well as any other transactions described in this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the conditions set
forth below, the parties, intending to be legally bound, undertake, promise,
covenant and agree with each other as follows:

ARTICLE I.

PURCHASE AND SALE OF THE SHARES

Section 1.01 Acquisition of the Shares. On the terms and subject to the
conditions contained in this Agreement, the Purchaser hereby agrees to purchase
and the Seller hereby agrees to sell, convey, transfer and assign the Shares to
the Purchaser, free and clear of all liens, security interests, pledges,
encumbrances, buy-sell agreements, preemptive rights and adverse claims of every
kind and character whatsoever.

Section 1.02 Purchase Price. As consideration for the sale of the Shares, the
Purchaser shall pay the Seller the aggregate amount of $2,300,000 (the “Purchase
Price”) in cash at the Closing, after consummation of the Related Transactions.
At the effective time of the Stock Acquisition, the Seller shall ensure that the
Wilson Bank has cash on hand equal to $2,000,000.

Section 1.03 Closing and Closing Date. Following the receipt of all necessary
regulatory, corporate and other approvals necessary for the consummation of the
transactions contemplated in this Agreement and the Related Transactions (as
required by Section 2.03 and Section 3.03 of this Agreement) and the expiration
of any mandatory waiting periods, the Stock Acquisition provided for in this
Agreement shall be consummated at a closing (the “Closing”) to be held on a date
determined by the Seller which date shall coincide with the closing of the
Holding Company Merger and which shall be on or before July 2, 2007 (the
“Closing Date”).

Section 1.04 Actions to be Taken at the Closing by the FBL and the Seller. At
the Closing, after the consummation of the Related Transactions, FBL and the
Seller shall execute and acknowledge (as appropriate) and deliver to the
Purchaser such documents and certificates necessary to carry out the terms and
provisions of this Agreement, including the following (all of such actions
constituting conditions precedent to the Purchaser’s obligations to consummate
hereunder):

A. Certificates evidencing and representing the Shares, duly endorsed in blank
or accompanied by stock powers executed in blank. The Shares shall be delivered
to the Purchaser free and clear of any and all liens, pledges, security
interests, encumbrances,

 

2



--------------------------------------------------------------------------------

buy-sell agreements, preemptive rights and adverse claims of every kind and
character whatsoever.

B. A certificate, dated as of the Closing Date, executed by the appropriate
officers of each of FBL and the Seller, pursuant to which FBL and the Seller
shall certify that (i) all of the representations and warranties made by FBL and
the Seller in this Agreement are true and correct on and as of the Closing Date
as if made on such date and (ii) FBL and the Seller has performed and is in
compliance with all of FBL’s and the Seller’s covenants and agreements contained
herein.

C. A certificate, dated as of the Closing Date, duly executed by the Secretary
or an Assistant Secretary of FBL and Seller, acting solely in his or her
capacity as an officer of FBL or the Seller, as applicable, pursuant to which
FBL and the Seller shall certify (i) the due adoption by the Board of Directors
of each of FBL and the Seller of corporate resolutions attached to such
certificate authorizing the execution and delivery of this Agreement and the
other agreements and documents contemplated hereby, and the taking of all
actions contemplated hereby and thereby; (ii) the incumbency and true signatures
of those officers of FBL and the Seller duly authorized to act on their behalf
in connection with the transactions contemplated by this Agreement and to
execute and deliver this Agreement and other agreements and documents
contemplated hereby, and the taking of all actions contemplated hereby and
thereby on behalf of FBL and the Seller; and (iii) that the copy of the Bylaws
of each of FBL and the Seller attached to such certificate is true and correct
and such Bylaws have not been amended except as reflected in such copy.

D. True, correct and complete copies of the Articles of Association and other
charter documents of the Wilson Bank and all amendments thereto, duly certified
as of a recent date by the Texas Banking Department (the “TBD”).

E. The corporate books and records, including, without limitation, the minute
books and stock transfer records, and any other relevant authenticated documents
of the Wilson Bank.

F. Certificates of existence, dated as of a recent date, issued by the Secretary
of State of the State of Texas, the TBD or other applicable administrative body
duly certifying to the existence of the Wilson Bank.

G. A Certificate of good standing for the Wilson Bank, dated as of a recent
date, issued by the Texas Comptroller of Public Accounts duly certifying to the
good standing of the Wilson Bank in the State of Texas.

H. The written resignation of all executive officers and directors of the Wilson
Bank. Effective as of the Closing, the employment of all employees of Wilson
Bank shall be terminated by Wilson Bank.

 

3



--------------------------------------------------------------------------------

I. All other documents required to be delivered to Purchaser by FBL and the
Seller under the provisions of this Agreement and all other documents,
certificates and instruments as are reasonably required by Purchaser.

Section 1.05 Actions to be Taken at the Closing by the Purchaser. At the
Closing, after the consummation of the Related Transactions, the Purchaser shall
deliver to the Seller the following:

A. Purchase Price for the Shares by one or more wire transfers.

B. A certificate, dated as of the Closing Date, executed by the appropriate
officers of the Purchaser, pursuant to which the Purchaser shall certify that
(i) all of the representations and warranties made by the Purchaser in this
Agreement are true and correct on and as of the Closing Date as if made on such
date and (ii) the Purchaser has performed and is in compliance with all of the
Purchaser’s covenants and agreements contained herein.

C. A certificate, dated as of the Closing Date, duly executed by the Secretary
or Assistant Secretary of Purchaser, acting solely in his or her capacity as an
officer of the Purchaser pursuant to which the Purchaser will certify (i) the
due adoption by the Board of Directors of the Purchaser of corporate resolutions
attached to such certificate authorizing the execution and delivery of this
Agreement and the other agreements and documents contemplated hereby, and the
taking of all actions contemplated hereby and thereby; (ii) the incumbency and
true signatures of those officers of Purchaser duly authorized to act on its
behalf in connection with the transactions contemplated by this Agreement and to
execute and deliver this Agreement and other agreements and documents
contemplated hereby, and the taking of all actions contemplated hereby and
thereby on behalf of the Purchaser; and (iii) that the copy of the Bylaws of
Purchaser attached to such certificate is true and correct and such Bylaws have
not been amended except as reflected in such copy.

Section 1.06 Further Assurances. At any time and from time to time after the
Closing, at the request of any party to this Agreement and without further
consideration, any party so requested shall execute and deliver such other
instruments and take such other actions as the requesting party may reasonably
deem necessary or desirable in order to effect the transactions contemplated
hereby.

ARTICLE II.

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER

All obligations of the Purchaser are subject to the fulfillment, prior to or at
the Closing, of each of the following conditions, any or all of which may be
waived in whole or in part by the Purchaser.

Section 2.01 Compliance with Representations, Warranties and Agreements. All
representations and warranties made by FBL and the Seller in this Agreement
shall have been true and correct when made and shall be true and correct as of
the Closing with the same force and effect as if such representations and
warranties were made at and as of the Closing. FBL and

 

4



--------------------------------------------------------------------------------

the Seller shall have performed or complied with all agreements, terms,
covenants and conditions required by this Agreement to be performed or complied
with by FBL and the Seller prior to or at the Closing.

Section 2.02 Proceedings and Documents. All actions, proceedings, instruments
and documents required to effectuate this Agreement or incidental hereto shall
be satisfactory in substance and form to the Purchaser, and the Purchaser shall
have received all such counterpart originals or certified or other copies of
such documents as it may reasonably request, including certified copies of all
resolutions authorizing this Agreement and the transactions contemplated herein.

Section 2.03 Governmental and Regulatory Approvals. The Purchaser, on the one
hand, and FBL and the Seller, on the other hand, shall have obtained all
governmental and regulatory approvals and consents necessary for the
consummation of the transactions described in this Agreement on terms and
conditions satisfactory to the Purchaser. Such approvals include, without
limitation, (i) the approval of the Board of Governors of the Federal Reserve
System (the “Federal Reserve”) for the Holding Company Merger, (ii) the approval
of the TDB and the FDIC for the Bank Merger, (iii) the approval of the TDB and
the FDIC regarding the Continuing Branches and to engage in the business of
banking at the Continuing Branches and any other location in Texas thereafter,
and (iv) the approval of the Office of the Comptroller of the Currency (the
“OCC”) and the FDIC for the Wilson Bank to merge with and into the Purchaser.

Section 2.04 Closing of the Related Transactions and Reorganization. The Related
Transactions shall have been consummated prior to the Closing of the
transactions contemplated by this Agreement.

Section 2.05 No Litigation. No action shall have been taken, and no statute,
rule, regulation or order shall have been promulgated, enacted, entered,
enforced or deemed applicable to this Agreement or the transactions contemplated
hereby by any governmental authority or by any court, including the entry of a
preliminary or permanent injunction, that would (a) make this Agreement or the
transactions contemplated hereby illegal, invalid or unenforceable, (b) require
the divestiture of a material portion of the assets of the Purchaser or the
Wilson Bank, except as contemplated by the Related Transactions, (c) impose
material limits in the ability of any party to this Agreement to consummate the
Agreement or the transactions contemplated hereby, or (d) if this Agreement or
the transactions contemplated hereby are consummated, subject the Purchaser or
any officer, director, shareholder or employee of the Purchaser to criminal or
civil liability. No action or proceeding before any court or governmental
authority shall be threatened, instituted or pending that would reasonably be
expected to result in any of the consequences referred to in clauses (a) through
(d) above.

Section 2.06 Retained Assets; No Deposits or Other Liabilities. The assets of
the Wilson Bank on the Closing Date, after consummation of the Related
Transactions, shall consist of the Wilson Bank’s charter, articles, bylaws and
corporate records and cash in an amount equal to $2,000,000 (the “Retained
Assets”). On the Closing Date, Wilson Bank shall have no deposits or other
liabilities.

 

5



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS PRECEDENT TO OBLIGATIONS OF FBL AND THE SELLER

All obligations of FBL and the Seller under this Agreement are subject to the
fulfillment, prior to or at the Closing, of each of the following conditions,
any or all of which may be waived in whole or in part by FBL and the Seller:

Section 3.01 Compliance with Representations, Warranties and Agreements. All
representations and warranties made by the Purchaser in this Agreement shall
have been true and correct when made and shall be true and correct as of the
Closing with the same force and effect as if such representations and warranties
were made at and as of the Closing. The Purchaser shall have performed or
complied with all agreements, terms, covenants and conditions required by this
Agreement to be performed or complied with by the Purchaser prior to or at the
Closing.

Section 3.02 Proceedings and Documents. All actions, proceedings, instruments
and documents required to effectuate this Agreement or incidental hereto shall
be reasonably satisfactory in substance and form to FBL and the Seller, and FBL
and the Seller shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

Section 3.03 Governmental and Regulatory Approvals. The Purchaser, FBL and the
Seller shall have obtained all governmental and regulatory approvals and
consents necessary for the consummation of the transactions described in this
Agreement on terms and conditions satisfactory to FBL and the Seller. Such
approvals include, without limitation, (i) the approval of the Federal Reserve
for the Holding Company Merger, (ii) the approval of the TDB and the FDIC of the
Bank Merger and the related establishment of branches by the FB&T at the former
home office and branch locations of the Wilson Bank, (iii) the approval of the
TDB and the FDIC regarding the Continuing Branches and to engage in the business
of banking at the Continuing Branches and any other location in Texas
thereafter, and (iv) the approval of the OCC and the FDIC for the Wilson Bank to
merge with and into the Purchaser.

Section 3.04 Closing of the Related Transactions and Reorganization. The Related
Transactions shall have been consummated prior to the Closing of the
transactions contemplated by this Agreement.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF FBL AND THE SELLER

FBL and the Seller, jointly and severally, hereby make the following
representations, warranties and covenants to the Purchaser on behalf of itself
as of the date of this Agreement and as of the Closing Date.

Section 4.01 Ownership of the Shares. As of the Closing Date, the Shares will
constitute 100% of the issued and outstanding capital stock of the Wilson Bank
and the Seller will own all of the Shares, and that the Seller will be the sole
and lawful record and beneficial owner of the Shares. The Seller will have good
and indefeasible title to the Shares and, on the

 

6



--------------------------------------------------------------------------------

Closing Date, will have the absolute right to sell, assign and transfer the
Shares free and clear of all liens, security interests, pledges, encumbrances,
buy-sell agreements, preemptive rights or adverse claims of any kind or
character whatsoever. Upon delivery of the Purchase Price for the Shares in
accordance with this Agreement, good and indefeasible title to such Shares shall
be delivered to the Purchaser.

Section 4.02 Organization and Qualification of the Seller. The Seller is a
Delaware corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware. Each of FBL and the Seller has all requisite
corporate power and authority (including all licenses, franchises, permits and
other governmental authorizations as are legally required) to carry on its
business as now being conducted, to own, lease and operate its properties and
assets as now owned, leased or operated and to carry out its obligations under
this Agreement.

Section 4.03 Organization and Qualification of the Wilson Bank. The Wilson Bank
is a Texas state banking association, duly organized, validly existing and in
good standing under the laws of the State of Texas, and all rules and
regulations applicable to Texas banking associations. The Wilson Bank has all
requisite corporate power and authority (including all licenses, franchises,
permits and other governmental authorizations as are legally required) to
conduct the business of banking, to accept deposits, makes loans, open and
operate bank branches and otherwise conduct banking operations, to own, lease
and operate its properties and assets as reasonably required to conduct such
banking operations. The Wilson Bank does not own capital stock of any other
entity and does not posses the power to vote or direct the voting of sufficient
securities of an entity to elect a majority of the directors of such entity.

Section 4.04 Authority and Enforceability. Each of FBL and the Seller has full
legal capacity and authority to execute, deliver and perform this Agreement and
(provided the required regulatory approvals are obtained) to consummate the
transactions contemplated hereby. This Agreement constitutes the legal, valid
and binding obligation of FBL and the Seller, enforceable against FBL and the
Seller in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws and judicial decisions
affecting the rights of creditors generally and by general principles of equity
(whether applied in a proceeding at law or in equity).

Section 4.05 No Breach of Contract. Neither the execution, delivery or
performance of this Agreement, nor the consummation of the Stock Acquisition and
Related Transactions contemplated hereby, nor the fulfillment of the terms
hereof, will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under the articles of incorporation or
articles of association, as applicable, or bylaws of FBL, the Seller or the
Wilson Bank or of any material agreement, indenture, instrument, lien, charge,
encumbrance or undertaking to which any of FBL, the Seller or the Wilson Bank is
a party or by which any of the properties of FBL, the Seller or the Wilson Bank
may be bound or affected, and does not cause any lien, charge or other
encumbrance to be created or imposed upon any such properties by reason thereof.

Section 4.06 Bank Capitalization. The entire authorized capital stock of the
Wilson Bank consists solely of 5,000 shares of common stock, par value $100.00
per share, all of which are issued and outstanding. There are no (i) other
outstanding equity securities of any kind or

 

7



--------------------------------------------------------------------------------

character, (ii) outstanding subscriptions, rights to subscribe to, options,
convertible securities, rights, warrants, calls, understandings or other
agreements or commitments of any kind issued or granted by, or binding upon, the
Wilson Bank to (A) purchase or otherwise acquire any security of or equity
interest in the Wilson Bank or (B) issue any shares of, restricting the transfer
of or otherwise relating to shares of the Wilson Bank’s capital stock. All of
the Shares have been duly authorized, validly issued and are fully paid and
nonassessable, and have not been issued in violation of the securities laws of
the United States or any other applicable jurisdiction or in violation of the
preemptive rights of any person.

Section 4.07 No Consents Necessary. Except for such consents and approvals as
the Purchaser, on the one hand, and FBL and the Seller, on the other hand, shall
attempt to obtain as described in Section 2.03 and Section 3.03 of this
Agreement, no consent, approval or order of any governmental or administrative
board or body is required for the execution and delivery by FBL and the Seller
of this Agreement and the delivery of the certificates representing the Shares
and the consummation of the Stock Acquisition, the Related Transactions and
other transactions contemplated this Agreement.

Section 4.08 No Liabilities or Litigation. As of the Closing Date, Wilson Bank
will not be subject to any liabilities, litigation or, to the knowledge of FBL
and Seller, pending litigation.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Section 5.01 Organization and Qualification of the Purchaser. The Purchaser is a
national banking association, duly organized, validly existing and in good
standing under the laws of the United States. The Purchaser has all requisite
corporate power and authority (including all licenses, franchises, permits and
other governmental authorizations as are legally required) to carry on its
business as now being conducted, to own, lease and operate its properties and
assets as now owned, leased or operated and to carry out its obligations under
this Agreement.

Section 5.02 Authority and Enforceability. The Purchaser has full legal capacity
and authority to execute, deliver and perform this Agreement and (provided the
required regulatory approvals are required) to consummate the transactions
contemplated hereby. This Agreement constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws and judicial decisions affecting the
rights of creditors generally and by general principles of equity (whether
applied in a proceeding at law or in equity).

Section 5.03 No Breach of Contract. Neither the execution, delivery or
performance of this Agreement, nor the consummation of the transactions
contemplated hereby, nor the fulfillment of the terms thereof, will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under the articles of incorporation or bylaws of the
Purchaser or of any material agreement, indenture, instrument, lien, charge,
encumbrance or undertaking to which the Purchaser is a party or by which any of
the properties of the Purchaser

 

8



--------------------------------------------------------------------------------

may be bound or affected, and does not cause any lien, charge or other
encumbrance to be created or imposed upon any such properties by reason thereof.

Section 5.04 No Consents Necessary. Except for such consents and approvals as
the Purchaser, on the one hand, and FBL and the Seller, on the other hand, shall
attempt to obtain as described in Section 2.03 and Section 3.03 of this
Agreement, no consent, approval or order of any governmental or administrative
board or body is required for the execution and delivery by the Purchaser of
this Agreement and the payment of the Purchase Price for the Shares.

Section 5.05 Capital and Approvals. The Purchaser has, or will have as of the
Closing Date, sufficient capital to complete the Stock Acquisition and to
establish a branch in Texas. The Purchaser is an “eligible depository
institution” as defined in 12 CFR §303.2(r). As of the date hereof, the
Purchaser is not aware of any reason why all of the necessary consents,
approvals, permits or other authorizations will not be received in order to
permit the consummation of the Stock Purchase and the other transactions
contemplated by this Agreement.

ARTICLE VI.

OBLIGATIONS AND COVENANTS OF FBL AND THE SELLER

FBL and the Seller, jointly and severally, hereby covenant as set forth in this
ARTICLE VI.

Section 6.01 Best Efforts.

A. Each of FBL and the Seller shall file or cause to be filed, within thirty
(30) calendar days of the date of this Agreement, all necessary applications to
obtain any necessary governmental or regulatory approvals for the transactions
described in this Agreement and the Related Transactions, shall promptly respond
to all requests for additional information requested in connection with such
applications, shall use its best efforts to obtain such approvals in a timely
manner, and shall perform or cause to be satisfied each covenant or condition
specified in this Agreement to be performed or satisfied by FBL and the Seller.
Each of FBL and the Seller shall keep Purchaser reasonably informed as to the
status of such applications and filings. Each of FBL and the Seller shall
promptly furnish Purchaser and its counsel with copies of all such regulatory
filings and all correspondence for which confidential treatment has not been
requested.

B. Each of FBL and the Seller shall, and shall cause each of its affiliates to,
use best efforts to perform or cause to be performed all their respective
obligations contemplated by the Related Transactions.

Section 6.02 Confidentiality. Each of FBL and the Seller shall hold in
confidence all information furnished to FBL and the Seller by the Purchaser,
except as disclosure may be necessary to obtain any governmental or regulatory
approvals of the transactions described in this Agreement or as otherwise
required by law. In the event this Agreement is terminated, any and all copies
of the books and records of the Purchaser received by FBL and the Seller shall
be returned to the Purchaser.

 

9



--------------------------------------------------------------------------------

Section 6.03 Compliance with Transfer Requirements. On or before the Closing
Date, each of FBL and the Seller shall take all necessary steps and proceedings
to enable it to effect at the Closing a valid, indefeasible sale and transfer of
the Shares to the Purchaser.

Section 6.04 Untrue Representations. FBL and the Seller shall promptly notify
the Purchaser in writing if FBL or the Seller becomes aware of any fact or
condition that makes untrue, or shows to have been untrue, in any material
respect, any representation or warranty made in this Agreement or that results
in FBL or the Seller’s failure to comply with any covenant, condition or
agreement contained in this Agreement.

ARTICLE VII.

OBLIGATIONS AND COVENANTS OF THE PURCHASER

The Purchaser hereby covenants as set forth in this ARTICLE VII:

Section 7.01 Best Efforts. The Purchaser shall file or cause to be filed, within
thirty (30) calendar days of the date of this Agreement, all necessary
applications to obtain any necessary governmental or regulatory approvals for
the transactions described in this Agreement and the Related Transactions, shall
promptly respond to all requests for additional information requested in
connection with such applications, shall use its best efforts to obtain such
approvals in a timely manner, and shall perform or cause to be satisfied each
covenant or condition specified in this Agreement to be performed or satisfied
by the Purchaser. Purchaser shall keep FBL and the Seller reasonably informed as
to the status of such application and filings. Purchaser shall promptly furnish
FBL and the Seller and its counsel with copies of all such regulatory filings
and copies of all correspondence for which confidential treatment has not been
requested.

Section 7.02 Confidentiality. The Purchaser shall hold in confidence all
information furnished to the Purchaser by FBL, the Seller or the Wilson Bank,
except as disclosure may be necessary to obtain any governmental or regulatory
approvals of the transactions described in this Agreement. In the event this
Agreement is terminated, any and all copies of the books and records of FBL, the
Seller and the Wilson Bank received by the Purchaser shall be returned to the
Seller.

Section 7.03 Untrue Representations. The Purchaser shall promptly notify the
Seller in writing if the Purchaser becomes aware of any fact or condition that
makes untrue, or shows to have been untrue, in any material respect, any
representation or warranty made in this Agreement or that results in the
Purchaser’s failure to comply with any covenant, condition or agreement
contained in this Agreement.

Section 7.04 Relocated Office. The Purchaser will relocate the Relocated Main
Office to, and establish the New Branch at, a location that is not in Lubbock or
Lynn County, Texas and thereafter, the Purchaser shall cause the Bank not to
open an office in Lubbock or Lynn County, Texas for a period of two years
following the Closing Date.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII.

SURVIVAL OF REPRESENTATIONS, WARRANTIES, AGREEMENT

AND OBLIGATIONS; INDEMNIFICATION

Section 8.01 Survival. The representations, warranties, obligations, covenants,
indemnities and agreements of FBL and the Seller, on the one hand, and the
Purchaser, on the other hand, contained in this Agreement shall not survive the
Closing Date, except that the covenants to be performed after the Closing Date,
including without limitation the indemnification obligations of Sections 8.02
and 8.03, shall survive the Closing.

Section 8.02 Indemnification by FBL and the Seller. FBL and the Seller, jointly
and severally, agree, effective as of the Closing and thereafter, to pay, and to
indemnify, save, defend and hold harmless the Purchaser and each of its
officers, directors, shareholders and representatives and their respective
heirs, successors and assigns (collectively, “Insiders”), from and against, and
shall reimburse the Purchaser and its Insiders with respect to, any and all
damages, liabilities, losses, obligations, actions, suits, disbursements,
claims, deficiencies, penalties, interest, expenses, fines, assessments, charges
and costs (including, without limitation, reasonable attorneys’ and expert
witness’ fees, costs of investigation and court costs) of every kind
(collectively, “Losses”), imposed on, incurred by or asserted against the
Purchaser or its Insiders (or any of them) in any way relating to or arising
from or out of:

A. any legal, quasi-legal or administrative proceedings of any nature or kind
involving FBL, the Seller, the Purchaser, the Wilson Bank, OFS or any of their
respective affiliates based on (i) actions or omissions of FBL, the Seller, the
Wilson Bank or any of their respective affiliates occurring prior to the Closing
Date (other than proceedings covered under 8.03A), or (ii) circumstances
existing as of the Closing Date and relating to FBL, the Seller, the Wilson
Bank, any of their affiliates, or any of their respective businesses or
Properties;

B. a material breach of any covenant of FBL or the Seller or the failure of FBL
or the Seller to perform any material agreement, covenant or obligation of FBL
or the Seller contained in this Agreement or in any other agreement or document
executed pursuant to this Agreement; and

C. any debt, obligation or other liability of the Wilson Bank in existence on or
prior to the Closing Date or arising out of or based upon an event or
circumstance occurring on or prior to the Closing Date.

For purposes of this Section 8.02: “Property” means (i) any property owned,
leased, or operated by the Party in question or by any of its subsidiaries or in
which such Party or subsidiary holds a security interest or other interest
(including an interest in a fiduciary capacity), and, where required by the
context, includes the owner or operator of such property, but only with respect
to such property and (ii) any facility or property in which the Party in
question or any of its subsidiaries participates in the management.

 

11



--------------------------------------------------------------------------------

Section 8.03 Indemnification by the Purchaser. The Purchaser hereby agrees,
effective as of the Closing, to pay, and to indemnify, save, defend and hold
harmless FBL, the Seller and each of its Insiders from and against, and shall
reimburse FBL, the Seller and its Insiders with respect to, any and all Losses
imposed on, incurred by or asserted against FBL, the Seller or its Insiders (or
any of them) in any way relating to or arising from or out of:

A. any legal, quasi-legal or administrative proceedings of any nature or kind
involving FBL, Seller, the Purchaser, OFS, or any of their respective affiliates
based on (i) actions or omissions of the Purchaser, OFS or any of their
respective affiliates occurring prior to the Closing Date (other than
proceedings covered under Section 8.02A), or (ii) circumstances existing before
the Closing Date and relating to Purchaser, OFS, or any of their respective
affiliates; or any such proceedings involving FBL, Seller, the Purchaser, or the
Wilson Bank based on actions or omissions of the Purchaser, its affiliates or
the Purchaser occurring after the Closing Date or circumstances arising after
the Closing Date; and

B. a material breach of any covenant of the Purchaser or the failure of the
Purchaser to perform any material agreement, covenant or obligation of the
Purchaser contained in this Agreement or in any other agreement or document
executed pursuant to this Agreement.

Section 8.04 Control of Litigation.

A. Promptly, or in any event within ten (10) calendar days (in the case of
service of legal process) or within thirty (30) calendar days (in the case of
any other claim), following receipt by any party to be indemnified under the
provisions of this ARTICLE VIII (the “Indemnitee”) of notice of any action,
suit, proceeding, claim, demand or assessment (each, an “Action”) against the
Indemnitee that might give rise to a claim pursuant to Section 8.01,
Section 8.02 or Section 8.03, the Indemnitee shall give written notice thereof
to the party or parties obligated to provide such indemnification under the
provisions of this ARTICLE VIII (collectively, the “Indemnitor”) indicating the
nature of such claim, the basis therefore and the estimated amount thereof.
Failure to give any notice provided hereunder shall in no way be deemed a
forfeiture of any Indemnitee’s rights to be indemnified hereunder; provided,
however, if the Indemnitor shall have been prejudiced in any material respect by
such failure so to notify the Indemnitor, the Indemnitor shall have the right to
set off against any amounts payable or that become payable by the Indemnitor
under this Agreement the amount by which the Indemnitor has been damaged (as
finally determined by a court of competent jurisdiction) as a result of the
failure so to notify the Indemnitor. A claim for indemnity may, at the option of
the Indemnitee, be asserted as soon as any claim has been asserted by a third
party in writing, regardless of whether actual harm has been suffered or
out-of-pocket expenses incurred.

B. At any time after the Indemnitee gives notice to the Indemnitor of a claim
being made against the Indemnitee for which a claim for indemnity is being
asserted, to the extent that such claim is not being defended by any third party
under the terms of any applicable insurance policy or policies, the Indemnitee
shall permit the Indemnitor, at the option and expense of the Indemnitor, to
assume the defense of such Action with authority

 

12



--------------------------------------------------------------------------------

to conduct such defense and to settle or otherwise dispose of the same (except
as hereinafter provided), and the Indemnitee will reasonably cooperate in such
defense. In order to assume such defense, (i) Indemnitor must notify Indemnitee
in writing of its election to do so within ten (10) calendar days following
receipt of notice of the Action from Indemnitee—in the event that Indemnitor
does not so notify Indemnitee within such ten (10) calendar day period,
Indemnitor shall be deemed to have elected not to assume such defense; and
(ii) Indemnitor must provide Indemnitee with evidence reasonably acceptable to
Indemnitee that Indemnitor will have the financial resources to defend against
such Action and fulfill its indemnification obligations hereunder. After notice
to the Indemnitee of the Indemnitor’s election to assume the defense of such
Action as provided above, the Indemnitor shall be liable to the Indemnitee for
such legal or other expenses subsequently incurred at the request of the
Indemnitor by the Indemnitee in connection with the defense thereof.

C. The Indemnitor will not, in defense of any such Action, except with the
consent of the Indemnitee, consent to the entry of any judgment or enter into
any settlement that (i) does not include, as an unconditional term thereof, the
release by claimant or plaintiff of Indemnitee from all claims and/or liability
in respect thereof, or (ii) involves an injunction or other equitable relief,
unless Indemnitor satisfies all such liabilities in full contemporaneously with
the entry of such judgment or settlement.

D. As to those Actions with respect to which the Indemnitor elects to assume
control of the defense, the Indemnitor will afford the Indemnitee an opportunity
to participate in such defense, at the Indemnitee’s own cost and expense and the
Indemnitor agrees to reasonably cooperate in such defense.

E. As to those Actions with respect to which the Indemnitor does not elect to
assume control of the defense, (i) the Indemnitee will afford the Indemnitor an
opportunity to participate in such defense, at the Indemnitor’s own cost and
expense; (ii) the Indemnitee will not settle or otherwise dispose of any of the
same without the consent of the Indemnitor, which consent will not be
unreasonably withheld; and (iii) the Indemnitor agrees to reasonably cooperate
in such defense.

F. The Indemnitor shall make payments to the Indemnitee, pursuant to the
provisions hereof, with respect to Actions of third parties as follows: with
respect to out-of-pocket expenses of the Indemnitee, on demand as incurred, and,
with respect to amounts and fees owed to third parties, to the extent not paid
directly to such third parties by the Indemnitor, on demand at the time of
payment by the Indemnitee to such third party.

(i) Payments for amounts due the Indemnitee or its Insiders hereunder shall be
paid by either cash or cashier’s check.

 

13



--------------------------------------------------------------------------------

ARTICLE IX.

TERMINATION AND ABANDONMENT

Section 9.01 Right of Termination. This Agreement and the transactions
contemplated hereby may be terminated and abandoned at any time prior to or at
the Closing as follows, and in no other manner:

A. By the mutual consent of the Purchaser and the Seller.

B. By either the Seller or the Purchaser unless, after July 2, 2007; except that
the right to terminate this Agreement under this Section shall not be available
to any party whose failure to fulfill any of its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such date.

C. By either the Purchaser or the Seller if any of the transactions contemplated
by this Agreement are disapproved by any regulatory authority whose approval is
required to consummate such transactions or if any court of competent
jurisdiction or other governmental body shall have issued an order, decree or
ruling or taken any other action restraining, enjoining, invalidating or
otherwise prohibiting the Agreement or the transactions contemplated hereby and
such order, decree, ruling or other action shall have become final and
nonappealable.

D. By the Purchaser or Seller if either reasonably determines, in good faith and
after consulting with counsel, there is substantial likelihood that any
necessary regulatory approval will not ever be obtained, will not be obtained by
a date that would enable the parties to close the transactions contemplated
hereby on July 2, 2007, or will be obtained only upon a condition or conditions
that make it inadvisable to proceed with the transactions contemplated by this
Agreement.

E. By the Purchaser, if FBL or the Seller fails to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
in any other agreement contemplated hereby and such failure shall not have been
cured within a period of thirty (30) calendar days after written notice from the
Purchaser, or if any of the representations or warranties of FBL or the Seller
contained in this Agreement or in any other agreement contemplated hereby shall
be inaccurate in any material respect.

F. By the Seller, if the Purchaser fails to comply in any material respect with
any of its covenants or agreements contained in this Agreement or in any other
agreement contemplated hereby and such failure shall not have been cured within
a period of thirty (30) calendar days after written notice from the Seller, or
if any of the representations or warranties of the Purchaser contained herein or
therein shall be inaccurate in any material respect.

Section 9.02 Notice of Termination. The power of termination provided for by
Section 9.01 hereof may be exercised only by a notice given in writing, as
provided in Section 10.01 of this Agreement.

 

14



--------------------------------------------------------------------------------

Section 9.03 Effect of Termination. Without limiting any other relief to which
either party hereto may be entitled for breach of this Agreement, in the event
of the termination and abandonment of this Agreement pursuant to the provisions
of Section 9.01 hereof, no party to this Agreement shall have any further
liability or obligation in respect of this Agreement.

ARTICLE X.

MISCELLANEOUS

Section 10.01 Notices. Any and all payments (other than payments at the
Closing), notices, requests, instructions and other communications required or
permitted to be given under this Agreement after the date hereof by any party
hereto to any other party may be delivered personally or by nationally
recognized overnight courier service or sent by mail or (except in the case of
payments) by telex or facsimile transmission, at the respective addresses or
transmission numbers set forth below and shall be effective (a) in the case of
personal delivery, telex or facsimile transmission, when received; (b) in the
case of mail, upon the earlier of actual receipt or three (3) business days
after deposit in the United States Postal Service, first class certified or
registered mail, postage prepaid, return receipt requested; and (c) in the case
of nationally-recognized overnight courier service, one (1) business day after
delivery to such courier service together with all appropriate fees or charges
and instructions for such overnight delivery. The parties may change their
respective addresses and transmission numbers by written notice to all other
parties, sent as provided in this Section 10.01. All communications must be in
writing and addressed as follows:

IF TO FBL OR THE SELLER:

Mr. Brent Burrows

First Bank Lubbock Bancshares, Inc.

7806 Indiana Ave.

Lubbock, Texas 79423

Telecopy: (806) 788-0699

WITH A COPY TO:

Haynie, Rake & Rypass P.C

Attn: Mark Haynie, Esq.

14651 Dallas Parkway

Suite 136

Dallas, Texas 75254

Telecopy: (972) 716-1855

 

15



--------------------------------------------------------------------------------

IF TO THE PURCHASER:

Mr. Stephen M. Klein, J.D.

Chairman and Chief Executive Officer

Omni National Bank

6 Concourse Parkway, Suite 2300

Atlanta, Georgia 30328

Telecopy: (770) 396-0000

WITH A COPY TO:

Powell & Goldstein LLP

Attn: John ReVeal, Esq.

901 New York Avenue, NW

Third Floor

Washington, DC 20001

Telecopy: (202) 624-7261

Section 10.02 Entire Agreement. This Agreement is part of a series of integrated
transactions between the parties hereto. This Agreement together with the other
documents executed by the parties in connection with the Related Transactions
shall constitute the entire agreement between the parties hereto with respect to
the transactions contemplated hereby. This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by the party against
which enforcement of the amendment, modification or supplement is sought.

Section 10.03 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS (INCLUDING THOSE LAWS
RELATING TO CHOICE OF LAW) APPLYING TO CONTRACTS ENTERED INTO AND TO BE
PERFORMED WITHIN THE STATE OF TEXAS, WITHOUT REGARD FOR THE PROVISIONS THEREOF
REGARDING CHOICE OF LAW. EXCLUSIVE VENUE FOR DISPUTES ARISING UNDER THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE IN THE FEDERAL COURTS
SITUATED IN LUBBOCK COUNTY, TEXAS.

Section 10.04 Severability. In the event that any provision of this Agreement is
held to be illegal, invalid or unenforceable under present or future laws, then
(a) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
were not a part hereof; (b) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by such illegal,
invalid or unenforceable provision or by its severance from this Agreement; and
(c) there shall be added automatically as a part of this Agreement a provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible and still be legal, valid and enforceable.

Section 10.05 Attorneys’ Fees and Costs. In the event attorneys’ fees or other
costs are incurred to secure performance of any of the obligations herein
provided for, or to establish

 

16



--------------------------------------------------------------------------------

damages for the breach thereof, or to obtain any other appropriate relief,
whether by way of prosecution or defense, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and costs incurred therein.

Section 10.06 Specific Performance. Each of the parties hereto acknowledges that
the other parties would be irreparably damaged and would not have an adequate
remedy at law for money damages in the event that any of the covenants contained
in this Agreement were not performed in accordance with its terms or otherwise
were materially breached. Each of the parties hereto therefore agrees that,
without the necessity of proving actual damages or posting bond or other
security, the other party shall be entitled to temporary or permanent injunction
or injunctions to prevent breaches of such performance and to specific
enforcement of such covenants in addition to any other remedy to which they may
be entitled, at law or in equity.

Section 10.07 Multiple Counterparts. For the convenience of the parties hereto,
this Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, and all counterparts hereof so executed by the parties
hereto, whether or not such counterpart shall bear the execution of each of the
parties hereto, shall be deemed to be, and shall be construed as, one and the
same Agreement. A telecopy or facsimile transmission of a signed counterpart of
this Agreement shall be sufficient to bind the party or parties whose
signature(s) appear thereon.

Section 10.08 Rules of Construction. The descriptive headings in this Agreement
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement. Each use herein
of the masculine, neuter or feminine gender shall be deemed to include the other
genders. Each use herein of the plural shall include the singular and vice
versa, in each case as the context requires or as it is otherwise appropriate.
The word “or” is used in the inclusive sense.

Section 10.09 Commissions. Except for the fee payable to Sandler O’Neil &
Partners, LP, FBL, the Seller and Purchaser agree and represent to each other
that no commission are due to any broker or any other person relating to the
transactions that are the subject of this Agreement or due as a result of its
actions with respect to this transaction. Each party hereto agrees to indemnify
and hold harmless the other parties hereto from any claims that a commission is
due.

Section 10.10 Binding Agreement; No Assignment. This Agreement shall be binding
upon and inure to the benefit of each party hereto, its successors and assigns.
No party to this Agreement shall assign this Agreement, by operation of law or
otherwise, in whole or in part, without the prior written consent of the other
parties, provided, that the Purchaser may assign its rights under this Agreement
to an affiliate or subsidiary.

Section 10.11 Time Is Of The Essence. With regard to all dates and time periods
set forth or referred to in the Agreement, time is of the essence.

Section 10.12 Publicity. Prior to Closing, FBL, the Seller and the Purchaser
agree to communicate with each other and cooperate with each other prior to any
public disclosure of this transaction. FBL, the Seller and the Purchaser agree
that no public release or announcement

 

17



--------------------------------------------------------------------------------

concerning the terms of the transactions contemplated by this Agreement shall be
issued by any party without the prior consent of the other parties, except as
such release or announcement may be required by law or any agreement to which
any party is subject, in which case the party required to make the release or
announcement shall allow the other parties reasonable time to comment on such
release announcement in advance of such issuance.

Section 10.13 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties hereto and their
respective successors and permitted assigns.

Section 10.14 Expenses. Each of the parties to this Agreement will bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby. Each of FBL and
the Seller agrees that the Wilson Bank has not borne and will not bear any of
FBL’s or the Seller’s costs and expenses (including any of its legal fees and
expenses) in connection with this Agreement or any of the transactions
contemplated hereby.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser, FBL and the Seller have caused this Agreement
to be executed as of the date first above written.

 

“PURCHASER:”

OMNI NATIONAL BANK,

a national banking association

By:  

/s/ Stephen M. Klein

  Stephen M. Klein Title:   Chairman and Chief Executive Officer “SELLER:”

OUTSOURCE DELAWARE CAPITAL GROUP INC.,

a Delaware corporation

By:  

/s/ Barry Orr

  Barry Orr   Chairman of the Board FIRST BANK LUBBOCK BANCSHARES, INC., A Texas
corporation By:  

/s/ Barry Orr

  Barry Orr,   Chairman of the Board

 

19